Hr. Justice Adams delivered the opinion of the court. This is an appeal from a judgment rendered on appeal from a justice of the peace in favor of appellee against appellant Leahy, George A. Williams and R. 0. Huston, jointly. Leahy filed an affidavit denying joint liability. It appears from the evidence that Huston and Williams were conducting a store called “The Hart,” and that Williams hired appellee to work in the store at a salary of $50 per month, and that appellee worked in the store from April 15th to July 26th next, and that he only received for his work $15, which was paid to him by Williams. The evidence shows that Leahy had nothing to do with the business until about June 24th, when a corporation was formed, and an agreement was then made between those interested in the corporation, by which Frank H. Colby, for a consideration in the agreement mentioned, undertook and promised to pay all indebtedness created by “ The Mart ” prior to June 23, 1898. There is, as before stated, no evidence whatever that Leahy had any interest in “ The Mart” prior to June 24, 1898, or that any one except Williams and Huston were liable to appellee for work by him performed prior to that date. Whether Leahy became personally liable to appellee for wortc performed after June 22, 1898, when The Mart became incorporated, is, to say the least, doubtful. But it is not necessary to the decision of the case to decide that question. The judgment includes the amount due to appellee for services prior to J une 20,1898. It is, therefore, erroneous as to Leahy, and being a unit, if erroneous as to one of the joint defendants, it is erroneous as to all. The judgment will be reversed and the cause remanded. Be versed and remanded.